DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0133289 A1 to Nakano et al. (Nakano) in view of US 2013/0259760 A1 to Kobayashi et al. (Kobayashi).
In reference to claim 1, Nakano discloses a saddle riding vehicle comprising: a body frame, the body frame including: a main frame (1b, 1c, Fig. 1) that extends rearward from a head pipe (4); a seat frame (12) that extends rearward from the main frame and supports a seat for occupant; and a rear frame (13) that extends from the main frame upward to a rear and is connected to the seat frame; an engine (5) supported to the body frame; an exhaust pipe (17) that extends rearward of the vehicle from an exhaust port of the engine; and a muffler (15) that is connected to a rear end portion of the exhaust pipe; wherein an air cleaner box (20) that takes in intake air supplied to the engine is disposed rearward of the engine (see Fig. 1), and the muffler is disposed in a space surrounded by the main frame, the seat frame, and the rear frame and overlaps with the air cleaner box as viewed in a side view of the vehicle (see Fig. 1; both a portion of the muffler and the air cleaner can be seen in this space in this view), but fails to explicitly disclose a catalyst disposed in the muffler. However, Kobayashi discloses a similar saddle riding vehicle including a muffler including a catalyst (82a, Fig. 7) disposed in the muffler. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the muffler disclosed by Kobayashi for the muffler of Nakano. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the catalyst of Kobayashi would advantageously provide for exhaust gas treatment and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2143).
Allowable Subject Matter
Claim 3 is allowed.
Claims 2 and 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0094601 A1, US 2015/0113984 A1, US 2013/0180798 A1 and US 2012/0205191 A1 each disclose similar saddle riding vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
20 September 2021